Citation Nr: 0825788	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to April 
1987, and had additional service in the National Guard.


This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective June 30, 2004.  In April 
2007, the veteran informed VA that he had relocated to 
Georgia.  Jurisdiction of his claims file was subsequently 
transferred to the Atlanta, Georgia RO in April 2007.

In May 2008, the veteran raised new claims of entitlement to 
service connection for gastroesophageal reflux disease and a 
hiatal hernia.  The Board refers those matters to the RO for 
appropriate action.


FINDING OF FACT

Since June 30, 2004, the veteran's low back disability 
(mechanical low back syndrome with thoracic muscle strain) 
has been by manifested muscle spasm, forward flexion limited 
to no less than 60 degrees, extension to 25 decrees, lateral 
flexion to 25 degrees, bilaterally, and lateral rotation to 
25 degrees, bilaterally.  It has not been productive of any 
incapacitating episodes.  Ankylosis and neurological 
manifestations including radiculopathy associated with the 
service-connected low back disability have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met since June 30, 2004, when 
service connection became effective.  38 U.S.C.A. § 1155, 
5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5243 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

The veteran's lumbar spine disability (mechanical low back 
syndrome with thoracic muscle strain) has been rated 10 
percent disabling under DC 5237 (lumbosacral strain), which 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007), 
38 C.F.R. § 4.71a, DC 5237.  Also applicable is DC 5243, 
which pertains to intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, DC 5243.  That diagnostic code can also be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or degenerative arthritis 
(5242).  Accordingly, the diagnostic codes pertaining to 
these disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

Private chiropractic treatment records dated from June 2003 
to August 2004 show that the veteran received regular 
treatment for lumbosacral and cervical spine disabilities.  
Those treatment records, however, show that the range of 
motion of his lumbar spine was only recorded on one occasion.  
In June 2004, he had flexion to 60 degrees; extension to 25 
degrees; lateral flexion to 25 degrees, bilaterally; and 
lateral rotation to 25 degrees, bilaterally.  VA treatment 
records dated in April 2005 show that the veteran received 
treatment for low back pain but do not demonstrate that the 
ranges of motion of his lumbar spine were recorded.

On VA examination in October 2004, range of motion testing of 
the veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
40 degrees, without pain.  On VA examination in March 2007, 
he had forward flexion to 70 degrees, with pain; extension to 
30 degrees, without pain; right and left lateral bending to 
30 degrees; and right and left lateral rotation to 30 
degrees, without pain.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the veteran's lumbar spine, as shown in June 2004 
chiropractic treatment records, and on VA examination in 
October 2004 and in March 2007, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less, combined thoracolumbar motion of 120 
degrees or less, and ankylosis are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.  Thus, the General Rating Formula for 
Diseases and Injuries of the Spine cannot serve as a basis 
for an increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in October 2004, the veteran stated that he 
had had one incapacitating episode which required him to lie 
in bed for one day.  He did not specifically state, however, 
that the bed rest had been prescribed by a physician.  On 
examination in March 2007, the veteran reported that he had 
increased back pain with activity, but stated that the pain 
was alleviated with pain medication.  The veteran stated that 
his back pain was not incapacitating during flare ups, 
stating that he generally tried to get rest for one to two 
hours until pain medication began working, so the pain did 
not get worse.  He denied experiencing any incapacitating 
episodes as a result of his lumbar spine disability in the 
past 12 months.  The record otherwise does not demonstrate 
that the veteran was prescribed bed rest by a physician.  
Accordingly, the Board finds that he is not entitled to a 
rating higher than 10 percent based upon incapacitating 
episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
June 2004 treatment records show forward flexion to 60 
degrees; extension to 25 degrees; lateral flexion to 25 
degrees, bilaterally; and lateral rotation to 25 degrees, 
bilaterally.

On VA examination in October 2004, range of motion testing of 
the veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
40 degrees, without pain.  On VA examination in March 2007, 
he had forward flexion to 70 degrees, with pain; extension to 
30 degrees, without pain; right and left lateral bending to 
30 degrees; and right and left lateral rotation to 30 
degrees, without pain.  Those ranges of motion would warrant 
a rating of 10 percent under the general rating formula.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less , are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

Chiropractic treatment records dated in February 2004 show 
that the veteran reported experiencing burning at the 
thoracolumbar junction after being on his feet for extended 
periods.  He stated that the burning was alleviated by 
sitting or laying down.  Significantly, the veteran did not 
describe the burning pain as radicular in nature.  
Neurological evaluation revealed no abnormalities.  On VA 
examination in October 2004, the veteran denied experiencing 
radicular symptoms related to his back.  Physical examination 
revealed no evidence of muscle spasm, weakness, or 
tenderness.  He had a normal gait, coordination, sensation, 
and position sense.  He had 5/5 motor strength of both lower 
extremities.  Sensation was intact and his reflexes were 2+ 
in both lower extremities.  There was no evidence of any 
muscle wasting in the lower extremities.  On examination in 
March 2007, the veteran again denied experienced radicular 
symptoms related to his back.  Physical examination revealed 
5/5 motor strength in both lower extremities, with no 
evidence of muscle atrophy.  Deep tendon reflexes were 2+ and 
equal in the lower extremities, bilaterally.  Sensation was 
intact to monofilament.

The veteran has not complained of sensory abnormalities 
related to his low back disability, and examination has 
revealed no neurological impairment or sensory deficits.  
Additionally, no muscle atrophy is present and his muscle 
strength is normal in the lower extremities, bilaterally.  
The findings in the medical records accordingly do not 
support a conclusion that the veteran has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his low back disability.  The veteran is thus not entitled 
to an increased rating for his low back disability based upon 
consideration of any neurologic residuals because there are 
no independently ratable neurologic residuals shown or 
diagnosed by the treating and examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The question before the Board, then, is whether 
the veteran is entitled to a separate rating for his 
neurological manifestations.  As discussed above, however, 
the veteran has not complained of neurological 
manifestations, and no objective neurological manifestations 
have been demonstrated or diagnosed by any physician.  
Accordingly, the Board finds that the veteran is not entitled 
to a separate rating for neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since June 30, 2004, 
when service connection became effective, the veteran's low 
back disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for his 
low back disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in October 2004 and March 2007.  The veteran has 
not reported receiving any VA or private treatment for his 
low back or knee disabilities, aside from that which is 
already of record.  Accordingly, all pertinent clinical 
records have been associated with the claims file.  In 
addition, the veteran was offered the opportunity to testify 
before the Board, but declined such offer.  Based upon the 
above, the Board finds that VA has satisfied its duty to 
assist and that no additional assistance is required.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

An initial rating higher than 10 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


